Citation Nr: 0522845	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-02 435	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES


1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 

2. Entitlement to service connection for a low back 
disability.  

3. Entitlement to service connection for a right knee 
disability.  






ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserves from July 1988 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In March 2002, the appellant requested a videoconference 
hearing at the RO before a Member of the Board.  After a 
request for postponement, which was granted, he failed to 
appear for the rescheduled hearing in June 2002. 


FINDINGS OF FACT

1. In an April 1996 rating decision, the RO, in pertinent 
part, denied service connection for a psychiatric disorder; 
the appellant did not appeal the denial.  

2. The evidence submitted since the April 1996 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3. A low back disability was not present in service and the 
post-service low back disability is unrelated to service.  

4. Right knee pain in service was acute and transitory and a 
chronic right knee disability is not shown. 




CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

2. A low back disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

3. A right knee disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the claimant's  behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In a March 2001 letter, the RO provided pre-adjudicatory VCAA 
notice on the issues of service connection.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury, 
disease, or event, causing an injury or disease, during 
service; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event, causing an injury or disease during 
service.  The appellant was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies and that he could submit private medical records or 
with his authorization VA would obtain private medical 
records on his behalf.  He was given 60 days to respond.  In 
the January 2002 statement of the case, the RO cited the 
provision of 38 C.F.R. § 3.159 pertaining to the request to 
provide any evidence in his possession to support his claim. 

In April 2004, the RO provided the appellant notice of the 
type of evidence needed to reopen the claim of service 
connection, namely, new and material evidence. 

Regarding the timing of the 38 C.F.R. § 3.159 notice and of 
the notice of the type of evidence needed to reopen the claim 
of service connection, since the notices came after the 
initial adjudication of the claim, it did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the agency of original jurisdiction 
described above cured the error in the timing of the notice 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the appellant was not prejudiced by the 
delay in providing the VCAA content-complying notices because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant has referred to 
treatment at Walter Reed Army Hospital in 1989, while on 
active service.  The RO has made several requests to Walter 
Reed to search for the records.  After the most recent 
request, the custodian of the medical records at Walter Reed 
reported that a search for records failed.  As there is no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been fulfilled. 

1. Claim to Reopen 

A claim which has been denied in an unappealed RO decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

A. Evidence Previously Considered

The appellant initially claimed service connection for 
depression in September 1994.  In an April 1996 rating 
action, the RO denied service connection for major depression 
on grounds that it was not incurred in or aggravated by 
service.  After the appellant was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the RO's rating decision. 

The evidence of record consisted of the service medical 
records and VA and private medical records. 

The service medical records show that in March 1989 the 
appellant was evaluated at Walter Reed for symptoms of 
anxiety related to several stressful events in his life, 
which were not otherwise described.  On mental status 
examination, the appellant was alert and oriented.  His 
thought process was normal.  The diagnostic assessment was 
situation appropriate anxiety.  The examiner reported that no 
further intervention was needed.  Prior to separation, the 
appellant reported no depression or nervous trouble and he 
waived the physical examination because he described his 
health as excellent. 

Private records, dated in November 1989, disclose that on 
psychiatric evaluation the diagnosis was adjustment disorder 
with depressed mood.  In March 1992, records show that the 
appellant had been treated there since December 1990 for 
major depression.  History included previous therapy with 
prescription drugs in 1985 and 1986, which the appellant 
stopped when he joined the Army. 

B. Application to Reopen 

In October 2000, the appellant filed an application to reopen 
his previously denied claim of service connection for a 
psychiatric disorder. 

The additional evidence presented included records of the 
Social Security Administration, VA records and private 
medical records.  The records disclose treatment for 
psychiatric illness, variously diagnosed (major depression: 
1990, 1994, 1996, 1997; adjustment disorder: 1991; panic 
attacks: 1994; depression and anxiety: 1999, 2000; major 
depressive disorder and panic disorder: September and 
November 2000; bipolar disorder: March and April 2001; and 
bipolar disorder, panic disorder, and mood disorder, October 
2001), but none dating to service or relating the post-
service symptoms to service. 

The veteran was awarded Social Security disability benefits, 
beginning in August 2000, because of depression and anxiety. 

On VA examination in February 2004, the examiner reported 
that he had reviewed the records.  The examiner stated that 
the appellant's records and history indicated serious 
psychiatric difficulties long before his entrance into the 
military and long after he was discharged.  The examiner 
expressed the opinion that there was no significant evidence 
that the appellant's psychiatric difficulties were caused by 
or aggravated by military service.  The examiner noted that 
such difficulties pre-existed service. 

The additional evidence, documenting treatment of psychiatric 
illness since 1990, is cumulative evidence because 
psychiatric treatment since 1990 has been previously 
considered and does not bear directly and substantially on 
the issue of whether a psychiatric disorder was incurred in 
or aggravated by service. 

As for the report of VA examination in February 2004 in which 
the examiner expressed the opinion that there was no 
significant evidence that the appellant's psychiatric 
difficulties were caused by or aggravated by military 
service, this evidence opposes rather than support the claim 
to reopen.

In the absence of any evidence showing either the onset of a 
psychiatric disorder during service or aggravation of a pre-
exiting condition, which was the basis for the previous 
denial of the claim, the additional medical evidence does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

As for the appellant's statements, to the extent that the 
statements have been offered to establish that the 
appellant's psychiatric illness was caused or aggravated by 
service, where as here the issue involves medical causation 
or a medical diagnosis, competent medical evidence of nexus 
or relationship between the post-service diagnoses and 
service is required to support the claim.  The appellant as a 
layperson is not competent to offer a medical opinion and 
consequently his statements to the extent that he associates 
the post-service symptoms to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Therefore, the Board must reject the statements as 
favorable evidence linking the post-service psychiatric 
illness to service.

In light of the above, the Board concludes that none of the 
addition evidence added to the claims file since April 1996 
constitutes new and material evidence to reopen the claim of 
service connection for a psychiatric disorder.  

2. Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1131. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A. Factual Background 

The service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to a back 
disability.  The service medical records do show that in 
August 1988 the appellant was seen for a complaint of right 
knee pain.  The assessment was patellofemoral syndrome of the 
right knee.  The veteran waived the separation examination; 
however, on his report of medical history, he indicated that 
his present health condition was excellent.  No reports of 
knee problems or any sort of musculoskeletal abnormalities 
were noted.  

After service, private medical records dated in 1991, 
disclose that the appellant was seen in August 1991 for 
complaints of low back pain, following a workplace injury.  
The diagnosis was low back strain.  

On VA examination in April 2001, it was noted that the 
veteran had a past history of discomfort in the low back.  No 
significant limitation of motion of the back was found on 
physical examination.  The diagnostic impression was chronic 
back sprain.  No right knee abnormality was documented.  

On VA examination in February 2004, there was normal range of 
motion of the lumbar spine.  No joint complaints were noted

B. Analysis 

As for a low back disability, there is no medical evidence 
during or since service that supports a finding that low back 
strain, initially documented after service in 1991, following 
an on-the-job injury, is related to service. 

As for a right knee disability, although the appellant 
experienced right knee pain on one occasion during service, 
there is no medical evidence of a chronic right knee 
disability during or since service.  In the absence of 
medical evidence of a current right knee disability, there is 
no disability that may be service connected. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

                                                                                              
(Continued on next page)




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied.  

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


